Exhibit 10.1

SECOND AMENDMENT TO UNCONDITIONAL

GUARANTY OF PAYMENT AND PERFORMANCE

THIS SECOND AMENDMENT TO UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE (this
“Amendment”), dated as of July 19, 2012, is made by and between CARTER VALIDUS
MISSION CRITICAL REIT, INC., a Maryland corporation (“REIT”), and THE ENTITIES
LISTED ON THE SIGNATURE PAGES HEREOF AS SUBSIDIARY GUARANTORS (hereinafter
referred to individually as a “Subsidiary Guarantor” and collectively, as
“Subsidiary Guarantors”; REIT and the Subsidiary Guarantors are sometimes
hereinafter referred to individually as a “Guarantor” and collectively as
“Guarantors”) and KEYBANK NATIONAL ASSOCIATION, a national banking association,
as Agent for the lenders (the “Lenders”) that are a party to the Credit
Agreement (as defined below).

RECITALS:

WHEREAS, Carter/Validus Operating Partnership, L.P., a Delaware limited
partnership, and KeyBank, individually and as Agent, and the Lenders from time
to time a party thereto entered into that certain Credit Agreement dated as of
March 30, 2012, as amended by that certain First Amendment to Credit Agreement
dated as of May 8, 2012, and that certain Second Amendment to Credit Agreement
dated as of June 29, 2012 (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, renewed, increased, modified or restated, the
“Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, Guarantors executed and
delivered that certain Unconditional Guaranty of Payment and Performance, dated
as of March 30, 2012, in favor of the Agent and the Lenders (the “Guaranty”);

WHEREAS, in connection with an increase of the Total Commitment from $40,000,000
to $55,000,000 under the Credit Agreement, the parties hereto desire to amend
the Guaranty to reflect said increase.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. All terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

2. Amendment to the Guaranty. The Guarantors and Agent do hereby modify and
amend the Guaranty by deleting in its entirety subparagraph (a) appearing on
page 1 of the Guaranty, and inserting in lieu thereof the following subparagraph
(a):

“(a) the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of the Revolving Credit Notes made by
Borrower to the order of the Lenders in the aggregate principal face amount of
up to Fifty-Five Million and No/100 Dollars ($55,000,000.00), and of



--------------------------------------------------------------------------------

the Swing Loan Note, made by the Borrower to the order of KeyBank National
Association in the principal face amount of Ten Million and No/100 Dollars
$10,000,000.00, together with interest as provided in the Revolving Credit Notes
and the Swing Loan Note and together with any replacements, supplements,
renewals, modifications, consolidations, restatements, increases and extensions
thereof; and”

3. References to Guaranty. All references in the Loan Documents to the Guaranty
shall be deemed a reference to the Guaranty, as modified and amended herein.

4. Acknowledgment of Borrower and Guarantors. Guarantors hereby acknowledge,
represent and agree that the Loan Documents, as modified and amended herein,
remain in full force and effect and constitute the valid and legally binding
obligation of Guarantors, as applicable, enforceable against Guarantors in
accordance with their respective terms, as modified hereby, and that the
execution and delivery of this Amendment and any other documents in connection
therewith do not constitute, and shall not be deemed to constitute, a release,
waiver or satisfaction of Borrower’s or Guarantors’ obligations under the Loan
Documents.

5. Representations. Guarantors represent and warrant to Agent and the Lenders as
follows:

(a) Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of Guarantors,
(ii) have been duly authorized by all necessary proceedings on the part of such
Persons, (iii) do not and will not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which any
of such Persons is subject or any judgment, order, writ, injunction, license or
permit applicable to such Persons, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the partnership agreement or certificate,
certificate of formation, operating agreement, articles of incorporation or
other charter documents or bylaws of, or any mortgage, indenture, agreement,
contract or other instrument binding upon, any of such Persons or any of its
properties or to which any of such Persons is subject, and (v) do not and will
not result in or require the imposition of any lien or other encumbrance on any
of the properties, assets or rights of such Persons, other than the liens and
encumbrances created by the Loan Documents.

(b) Enforceability. The execution and delivery of this Amendment are valid and
legally binding obligations of Guarantors enforceable in accordance with the
respective terms and provisions hereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and the effect of
general principles of equity.

(c) Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of or
approval of any Person or the authorization, consent, approval of or any license
or permit issued by, or any filing or registration with, or the giving of any
notice to, any court, department, board, commission or other governmental agency
or authority other than those already obtained.

 

2



--------------------------------------------------------------------------------

(d) Reaffirmation. Guarantors reaffirm and restate as of the date hereof each
and every representation and warranty made by the Guarantors and their
respective Subsidiaries in the Loan Documents or otherwise made by or on behalf
of such Persons in connection therewith except for representations or warranties
that expressly relate to an earlier date.

6. No Default. By execution hereof, the Guarantors certify that the Guarantors
are and will be in compliance with all covenants under the Loan Documents after
the execution and delivery of this Amendment, and that no Default or Event of
Default has occurred and is continuing.

7. Waiver of Claims. Guarantors acknowledge, represent and agree that Guarantors
as of the date hereof have no defenses, setoffs, claims, counterclaims or causes
of action of any kind or nature whatsoever with respect to the Loan Documents,
the administration or funding of the Loans or with respect to any acts or
omissions of Agent or any of the Lenders, or any past or present officers,
agents or employees of Agent or any of the Lenders, and each of Guarantors does
hereby expressly waive, release and relinquish any and all such defenses,
setoffs, claims, counterclaims and causes of action, if any.

8. Ratification. Except as hereinabove set forth or in any other document
previously executed or executed in connection herewith, all terms, covenants and
provisions of the Credit Agreement, the Notes and the Guaranty remain unaltered
and in full force and effect, and the parties hereto do hereby expressly ratify
and confirm the Guaranty as modified and amended herein. Nothing in this
Amendment shall be deemed or construed to constitute, and there has not
otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of Borrower and Guarantors under the Loan Documents (including
without limitation the Guaranty).

9. Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

10. Miscellaneous. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.

11. Effective Date. This Amendment shall be deemed effective and in full force
and effect as of the date hereof upon the execution and delivery of this
Amendment by Guarantors and Agent.

(Signatures Appear on the Following Page)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the date first above written.

 

REIT: CARTER VALIDUS MISSION CRITICAL REIT, INC., a Maryland corporation

By:

 

/s/ John E. Carter

Name:

 

John E. Carter

Title:

 

C.E.O.

(CORPORATE SEAL) SUBSIDIARY GUARANTORS: HC-2501 W WILLIAM CANNON DR, LLC, a
Delaware limited liability company By:   Carter/Validus Operating Partnership,
LP, a Delaware limited partnership, its sole member   By:   Carter Validus
Mission Critical REIT, Inc., a Maryland corporation, its general partner    

By:

 

/s/ John E. Carter

   

Name:

 

John E. Carter

   

Title:

 

C.E.O.

DC-19675 W. TEN MILE, LLC, a Delaware limited liability company By:  
Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner    

By:

 

/s/ John E. Carter

   

Name:

 

John E. Carter

   

Title:

 

C.E.O.

(Signatures Continue on the Following Page)

 

4



--------------------------------------------------------------------------------

AGENT: KEYBANK NATIONAL ASSOCIATION, as Agent

By:

 

/s/ J.D. Gilbreath

Name:

 

J.D. Gilbreath

Title:

 

SR Vice President

 

5